Citation Nr: 1643411	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for insomnia.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.

4.  Entitlement to service connection for carpal tunnel syndrome of the left and right arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  He also had service in the reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied service connection for carpal tunnel syndrome of the left and right arms and determined that new and material evidence had not been received to reopen the claims of service connection for a lumbar spine disability, a cervical spine disability, and insomnia. 

The Veteran testified before the undersigned at an April 2016 Board hearing.  A transcript of the hearing has been reviewed and associated with the claims file. 

The issues of entitlement to increased ratings for a left thigh condition and a left thigh burn and whether there was clear and unmistakable error in the January 1980 rating decision have been raised by the record in a July 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a lumbar spine disability, cervical spine disability, carpal tunnel syndrome of the left and right arms, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for insomnia and a cervical spine disability and determined that the new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  The Veteran filed a notice of disagreement but did not file a substantive appeal and no new and material evidence was received within the appeal period.

2.  The evidence received since the July 2008 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claims of service connection for cervical spine disability, a lumbar spine disability, and insomnia.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3.  The criteria for reopening the claim of service connection for insomnia have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claims decided herein have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background

At the outset, the Board notes that the Veteran's claim of service for a lumbar spine disability was denied in a December 1974 rating decision because the evidence did not support a reasonable relationship between the muscular pain treated during military service and the present lumbar spine condition.  

Thereafter, in the July 2008 rating decision, the RO denied service connection for insomnia and a cervical spine disability and determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.  Service connection for the cervical spine disability was denied because the appellant's service treatment records did not show any complaints of, treatment for, or findings in relation to a cervical spine injury or chronic disability.  Further, it was determined that the cervical spine disability occurred many years after service and there was no link between the condition and military service.  With regard to insomnia, the RO determined that the service treatment records did not show any complaints of, treatment for, or findings in relation to a chronic disability causing insomnia.  The claim was denied because the medical evidence failed to show that a disability had been clinically diagnosed.  Service connection for a lumbar spine disability was denied because there was no evidence of a chronic back disability linked to the acute episode of pain in service.  

The evidence of record at the time of the July 2008 rating decision included service treatment records, statements from the Veteran, private treatment records, VA treatment records, and reports from a February VA 2008 mental disorder examination and a April 2008 VA spine examination.

The appellant was notified of this decision and of his procedural rights by letter in July 2008.  He filed a notice of disagreement, but did not submit a substantive appeal and no new and material evidence was received within a year of its issuance of the rating decision.  Thus, the July 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The evidence received since the July 2008 rating decision includes additional VA and private treatment records, the report of an October 2012 VA cervical spine examination, the report of a May 2013 psychiatric examination, and a transcript of the April 2016 Board hearing.  

Analysis

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claims of service connection for a lumbar spine disability, a cervical spine disability, and insomnia.  

The evidence is new, as it was not part of the record at the time of the July 2008 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claims.  In this regard, the evidence suggests that the appellant's cervical spine and lumbar spine disabilities are due to injuries sustained during a period of ACDUTRA.  Specifically, in testimony provided during the April 2016 Board hearing, the Veteran asserted that his cervical and lumbar spine conditions began after a June 1978 in-service motor vehicle accident and had persisted since that time.  Such statements were not previously of record.

With respect to the insomnia claim, the Veteran asserted that the condition is a symptom of diagnosed psychiatric disability.  He again contended that the disability began following the in-service motor vehicle accident and had persisted since that time.  Such statements were not previously of record.

In light of the foregoing, the Board finds that new and material evidence has been received and the claims of service connection for a lumbar spine disability, a cervical spine disability, and insomnia are reopened.  The Board finds that further development is needed prior to addressing the merits of the claims.  This is addressed in the remand section below.



ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a lumbar spine disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection a cervical spine disability is granted.

New and material evidence having been received, the petition to reopen the claim of service connection for insomnia is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted herein, the Veteran asserts that his disabilities on appeal are due to an in-service motor vehicle accident during a period of ACDUTRA.  In a military personnel record dated in October 1979, it was noted that the Veteran was hospitalized from June 4, 1978, to March 8, 1979, due to injuries from an automobile accident while on pass.  Records, however, regarding the appellant's periods of ACDUTRA, to include service treatment records, have not been associated with the claims file.  On remand, such records must be obtained.

Medical treatment records demonstrate that injuries sustained in the June 1978 motor vehicle accident included a concussion, a fracture of the mandible, dislocation of the thumb, and facial lacerations.  A record dated in July 1978 indicates that the Veteran was transferred to the army hospital at Fort Dix on July 14, 1978.  Oral and orthopedic symptoms were noted.  In testimony during the April 2016 Board hearing, the Veteran stated that he was treated at the Walter Reed Medical Center for a month following the accident; thereafter, he was transferred to the VA medical center (VAMC) in Puerto Rico.  Records regarding the afore-mentioned treatment have not been associated with the claims file.  Efforts to obtain outstanding medical records must be made on remand.  

The Veteran was provided a VA peripheral nerve examination in October 2012.  The examiner diagnosed carpal tunnel syndrome and determined, in pertinent part, that the cause of the condition was not known.  He, however, did not provide a rationale as to why such determination could not be made.  Thus, on remand, an additional VA examination must be provided an etiological opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain military personnel and service treatment records for the Veteran's periods of ACDUTRA and INACDUTRA.  Specifically all records regarding the June 1978 motor vehicle accident must be obtained.

Any negative search should be noted in the record and communicated to the Veteran.  Efforts to obtain such information should be continued until it is found that further attempts would be futile.  

2.  Obtain all outstanding medical records from the Walter Reed Medical Center, the VA Medical Center in Puerto Rico, and from the army hospital at Fort Dix.  Specifically all records regarding the June 1978 motor vehicle accident must be obtained.

Any negative search should be noted in the record and communicated to the Veteran.  Efforts to obtain such information should be continued until it is found that further attempts would be futile.  

3.  Thereafter, if and only if, the medical records demonstrate treatment for cervical and lumbar spine disabilities following the June 1978 motor vehicle accident, schedule the Veteran for a VA examination to determine the nature and etiology of his cervical and lumbar spine disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all cervical and lumbar spine disabilities found on examination.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical or lumbar spine disability had its onset during military service or is otherwise related to such service, to include due to the June 1978 motor vehicle accident. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the Veteran's lay statements regarding cervical and lumbar spine pain since the June 1978 motor vehicle accident.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his carpal tunnel syndrome of the left and right arms.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

Following examination, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's carpal tunnel syndrome had its onset during military service or is otherwise related to such service. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the Veteran's lay statements of record.

5.  Then, after conducting any additional indicated development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


